Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on 03/08/2022 has been entered. Claims 1, 4-10, and 13-18 are now allowable based on applicant’s amendment. Applicant’s amendment also overcomes 112 rejection and claim objections.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-10, and 13-18 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “the IGBT driving circuit further comprises: an isolating driving power-supply circuit; and the isolating driving power-supply circuit is configured to receive the PWM signal outputted by the PWM buffer circuit, and isolate the PWM signal, the isolating driving power-supply circuit comprises: an isolating transformer and an isolating driving optical coupler; the isolating transformer has an input end connected to a power supply of the driver board of the electric-motor controller, and an output end connected to the isolating driving optical coupler; the isolating driving optical coupler has an input end connected to the PWM buffer circuit, and an output end connected to the IGBT module, and is configured to isolate the PWM signal and output the PWM signal to the IGBT module; and the isolating driving optical coupler is further configured to detect a voltage between an emitter and a collector of the IGBT 

Examiner believes that the above limitations are neither inherent nor obvious. Therefore, the claims are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846